DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 1-21 are pending.
Claims 11-13 are withdrawn are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-10 and 14-21 are under examination in this application.  
The species (elected without traverse) are as follows:

    PNG
    media_image1.png
    167
    530
    media_image1.png
    Greyscale

As noted by Examiner Finn, for clarity, minoxidil is a compound within formula I and is being interpreted as the species of compound from formula I and not a separate compound in addition to the hair growth compound of formula I. 
Applicant’s elected composition would comprise: 
a) liquid vesicles comprising minoxidil and C12-C15 alkyl lactates

b)  carboxymethylcellulose

c) glycerin, propylene glycol, and ethanol

plus Steareth-10 as the polyoxyetheylene fatty ether (See claims 6-7).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants' claim 1 to a composition comprising:
a. liquid vesicles comprising: a compound of formula I (i.e., the elected species minoxidil, aka ROGAINE®)

b.  a viscosity modifying agent comprising at least one cellulose or derivative thereof; and
c. a pharmaceutically acceptable liquid carrier comprising, 
one or more solubilizer(s), 
one or more solubilizing acid(s) or mixtures thereof; 
wherein the hair growth or hair regrowth compound is completely dissolved in the one or more solubilizer(s), one or more solubilizing acid(s) or mixtures thereof and further wherein the liquid vesicles are suspended within the pharmaceutically acceptable liquid carrier and still further wherein the mixture of C12-C15 alkyl lactates is present at a concentration of about 1.5% to about 3%, by weight of the total composition.
The specification notes that an aspect of the present invention is providing clear (or reduced turbidity or cloudiness) solution or gel compositions, see page 2, lines 1-2. 
Example 6 of the specification notes that for the formulation of claim 1, minoxidil, BHT are said to be added to a container and mixed until completely dissolved, see Example 6, page 59, bullet point (3). Further, the specification states that Polyaquaternium-37 (viscosity modifying agent) is added and mixed until completely dissolved, see page 59 bullet point (4). 
However, it is unknown how the limitation of being completely dissolved is achieved by the composition of claim 1 as it only generically recites 4-6 separate ingredients as noted above, where as Example 6 (Inventive Formulation Y) specifically lists about ten specific ingredients in specific w/w% concentrations to achieve the complete dissolution. In fact, no other working example in the specification discloses complete dissolution as Example 6 does.
However, Example 6, where the specific working example recites Inventive formulation Y and demonstrates the complete dissolution of the hair growth compound recites 10 specific ingredients, in very specific w/w% concentrations spelled out in Table 9 to achieve the complete dissolution limitation.

    PNG
    media_image2.png
    442
    446
    media_image2.png
    Greyscale
Accordingly, claim 1 and the recitation of the complete dissolution of the hair growth compound lacks written description as claimed. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of the complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the only factor present is that of the disclosure of Example 6, Table 9’s Inventive Formulation Y. 
Accordingly, in the absence of sufficient recitation of distinguishing characteristics other than those of the specification those formulations of Inventive Formulation Y, the specification does not provide adequate written description of the claimed genus of minoxidil formulations where the minoxidil is completely dissolved.
There is nothing in Applicant's claims or specification that would indicate that Applicant was in possession of all formulations as presently and broadly claimed with the limitation of being completely dissolved beyond those of the specific Example 6, Formulation Y.
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (DC WNY 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient using an unspecified compound. The District Court of Western New York evaluated the level of disclosure required to satisfy the written description. In their decision (which was later affirmed by the CAFC), the District Court wrote, "The real issue here is simply whether a written description of a claimed method of treatment is adequate where a compound that is necessary to practice that method is described only in terms of its function, and where the only means provided for finding such a compound is essentially a trial-and-error process."
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. The specification of the patent in Rochester states that the invention comprises, inter alia, "assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds." Nowhere, however, does it specify which "peptides, polynucleotides, and small organic molecules" have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 USPQ2d 1609), which adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001 ), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure .... " Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 USPQ2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that "[i]n claims involving [nongenetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus." 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular enzymatic effector encompassed by the claims.
The "written description" requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone "does not suffice" to sufficiently describe a coding sequence "because it is only an indication of what the gene does, rather than what it is." Regents of the University of California v. Eli Lilly & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991 )). In Fiefs v. Ravel, 984 F.2d at 1169-71,25 USPQ2d at 1605-06 (1993), the CAFC found that "a mere wish or plan for obtaining the claimed chemical invention" is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).
The fact pattern in this case is similar to that in Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application, Applicant provides adequate written description for Inventive formulation Y of Table 9, Example 6.
The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no method (other than trial-and-error and the guidance of the specification at Example 6, Table 9, Formulation 9) is provided for identifying gel formulations having the desired function. For this reason, the rejection due to lack of written description is proper.
Applicant is reminded that Vas-Gath makes it clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see Vas-Gath at page 1115). See also In re Barker, 559 F.2d 588, 591, 194 USPQ 470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the invention, but still fail to comply with the written description requirement).

New Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US 9675537 B2.
The contents and disclosure of claims 1-10 and 14-21 were discussed previously and hereby incorporated herein.  
US 9675537 B2 generally claims A composition comprising: a. minoxidil; b. cetyl lactate, myristyl lactate or mixtures thereof; c. steareth-10; d. a viscosity modifying agent selected from the group consisting of polyquaternium 37, carboxymethylcellulose, poloxamer 407 or mixtures thereof; and e. a pharmaceutically acceptable topical carrier comprising: i. ethanol; ii. pentylene glycol iii. glycerin; and iv. lactic acid wherein the composition comprises liquid vesicles, see claim 1.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards minoxidil compositions, with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art.

Claims 1-10 and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US 9956156.
The contents and disclosure of claims 1-10 and 14-21 were discussed previously and hereby incorporated herein.  
US 9956156 generally claims A composition comprising liquid vesicles suspended within a pharmaceutically acceptable liquid carrier, wherein: a. the liquid vesicles comprise: i. minoxidil or a pharmaceutically acceptable salt thereof and ii. an C.sub.12-C.sub.18 alcohol ester of a carboxylic acid; and b. the pharmaceutically acceptable liquid carrier comprises, one or more solubilizer(s), one or more solubilizing acid(s) or mixtures thereof.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards minoxidil compositions, with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art.

Claims 1-10 and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 10925824 B2.
The contents and disclosure of claims 1-10 and 14-21 were discussed previously and hereby incorporated herein.  
US 10925824 B2 generally claims: a clear composition comprising: a. liquid vesicles comprising: i. one or more of a hair growth or hair regrowth compound represented by formulas I or II: ##STR00009## and mixtures thereof, wherein R.sup.1 is hydrogen or --N(R.sup.3)(R.sup.4), each R.sup.3 and R.sup.4 individually is selected from the group consisting of hydrogen, lower alkyl, lower alkenyl, lower aralkyl, and lower cycloalkyl, and taken together R.sup.3 and R.sup.4 may be a heterocyclic moiety selected from the group consisting of aziridinyl, azetidinyl, pyrrolidinyl, piperidino, hexahydroazepinyl, heptamethylenimino, octamethylenimino, morpholino, and 4-lower-alkylpiperazinyl, each of said heterocyclic moieties having attached as substituents on the carbon atoms 0 to 3 lower alkyl groups, hydroxy or alkoxy, and wherein R.sup.2 is selected from the group consisting of hydrogen, lower alkyl, lower alkenyl, lower alkoxyalkyl, lower cycloalkyl, lower aryl, lower aralkyl, lower alkaryl, lower alkaralkyl, lower alkoxyaralkyl, and lower haloaralkyl; tautomers thereof and pharmacologically acceptable acid addition salts thereof; and ii. from about 1.5% to about 3% by weight of the total composition, of a C8-C24 alcohol ester of a carboxylic acid, wherein the carboxylic acid is a lactic acid b. optionally, a viscosity modifying agent; c. a pharmaceutically acceptable topical carrier comprising: i. from about 10 to about 60% of a monohydric alcohol; ii. from about 4% to about 40% of one or more of a dihydric alcohol iii. a polyhydric alcohol different from the dihydric alcohol; and iv. water; wherein the total concentration of the monohydric alcohol and dihydric alcohol is from about 20% to about 80% by weight of the total composition such that the composition is clear, and wherein the liquid vesicles are suspended within the pharmaceutically acceptable liquid carrier, see claim 1.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards minoxidil compositions, with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art. 

Claims 1-10 and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US 11039996 B2.
The contents and disclosure of claims 1-10 and 14-21 were discussed previously and hereby incorporated herein.  
US 11039996 B2 generally claims a clear composition comprising: a. liquid vesicles comprising: i. one or more of a hair growth or hair regrowth compound represented by formulas I or II: ##STR00009## and mixtures thereof, wherein R.sup.1 is hydrogen or --N(R.sup.3)(R.sup.4), each R.sup.3 and R.sup.4 individually is selected from the group consisting of hydrogen, lower alkyl, lower alkenyl, lower aralkyl, and lower cycloalkyl, and taken together R.sup.3 and R.sup.4 may be a heterocyclic moiety selected from the group consisting of aziridinyl, azetidinyl, pyrrolidinyl, piperidino, hexahydroazepinyl, heptamethylenimino, octamethylenimino, morpholino, and 4-lower-alkylpiperazinyl, each of said heterocyclic moieties having attached as substituents on the carbon atoms 0 to 3 lower alkyl groups, hydroxy or alkoxy, and wherein R.sup.2 is selected from the group consisting of hydrogen, lower alkyl, lower alkenyl, lower alkoxyalkyl, lower cycloalkyl, lower aryl, lower aralkyl, lower alkaryl, lower alkaralkyl, lower alkoxyaralkyl, and lower haloaralkyl; tautomers thereof and pharmacologically acceptable acid addition salts thereof; and ii. from about 1.5% to about 3%, by weight of the total composition, of an C.sub.8-C.sub.24 alcohol ester of a carboxylic acid wherein the C.sub.8-C.sub.24 alcohol is selected from cetyl alcohol, myristyl alcohol or C.sub.12-C.sub.15 alkyl alcohol; b. optionally, a viscosity modifying agent; c. a pharmaceutically acceptable topical carrier comprising: i. from about 10 to about 60% of a monohydric alcohol; ii. from about 4 to about 40% of one or more of a dihydric alcohol; iii. a polyhydric alcohol different from the dihydric alcohol; and iv. water; wherein the total concentration of the monohydric alcohol and dihydric alcohol is from about 20% to about 80% by weight of the total composition such that the composition is clear, and wherein the liquid vesicles are suspended within the pharmaceutically acceptable liquid carrier.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards minoxidil compositions, with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art.

Claims 1-10 and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US 11000466 B2.
The contents and disclosure of claims 1-10 and 14-21 were discussed previously and hereby incorporated herein.  
US 11000466 B2 generally claims A composition comprising liquid vesicles suspended within a pharmaceutically acceptable liquid carrier, wherein: a. the liquid vesicles comprise: i. minoxidil or a pharmaceutically acceptable salt thereof; and ii. an C.sub.8-C.sub.24 alcohol ester of a carboxylic acid; and b. the pharmaceutically acceptable liquid carrier comprises from about 0.1% to about 60% of one or more solubilizer(s), from about 0.1% to 10% of one or more solubilizing acid(s) or mixtures thereof, see claim 1.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards minoxidil compositions, with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art.

Claims 1-10 and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of US 11185487 B2.
The contents and disclosure of claims 1-10 and 14-21 were discussed previously and hereby incorporated herein.  
US 11185487 B2 generally claims a composition comprising:
a. liquid nonphospholipid multilayer vesicles having an average diameter of form about 0.05 um to about 20 um comprising: 
i. one or more of a hair growth/regrowth compound (Minoxidil) of formulas I or II as defined therein;
b. a viscosity modifying agent comprising a nonionic hydroxypropylmethyl cellulose and a high molecular weight carboxymethyl cellulose at a ratio of the nonionic hydroxypropylmethy! cellulose to the high molecular weight carboxymethyl cellulose of greater than about 1:1: and 
c. a pharmaceutically acceptable topical carrier comprising, one or more solubilizers(s), one or more solubilizing acid(s) or mixtures thereof
wherein the total concentration of the nonionic hydroxypropylmethyl! cellulose and the high molecular weight carboxymethyl cellulose is from about 0.5% to about 3% by weight of the total composition and wherein the liquid vesicles are suspended within the pharmaceutically acceptable topical carrier.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards minoxidil compositions, with overlapping, if not identical scope.  
As such the claims of the instant application are obvious in view of the cited art.
Conclusion
In summary, no claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629